Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to election filed on 05/19/2022.  
Currently, claims 1-20 are pending with claims 10-15 being withdrawn from consideration as being directed to a non-elected Group.  

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 05/19/2022 is acknowledged.
Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/19/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/14/2019 has been considered by the examiner.

Claim Objections
Claim 4 (along with claims 5-9 depending therefrom) is objected to because of the following informalities:  on line 2 “the body” should be “the body of the conductive material” or something else depending on what the applicant means to refer to for consistency of language.  
Claim 9 is objected to because of the following informalities:  the claim needs a period at the end.  

Claim 16 (along with claims 17-20 depending therefrom) is objected to because of the following informalities:  “get” should be “gate” on the last line for spelling.  

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 (along with claims 5-9 by dependence thereon) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation ”the gate electrode" in line 2 twice.  There is insufficient antecedent basis for this limitation in the claim.  So far, the claim has only introduced a gate structure, and either a gate electrode needs to be introduced or else the gate structure should be referred to.  

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation ”the conductive material of the diode" in line 2.  However there is no conductive material specifically of the diode as yet introduced and the term lacks antecedent basis.  It is suggested to either say “the conductive material included in the diode” (to make reference to the conductive material as a whole), or else introduce a sub-part of the conductive material as a whole which is present only in the diode to make reference to a new part only present in the diode.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-9 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lenci et al. (“Lenci” Lenci, S. “Au-Free AlGaN/GaN Power Diode on 8-in Si Substrate With Gated Edge Termination” IEEE Electron Dev. Lett. Vol. 34, No. 8, 08/2013 pp. 1035-1037).  
As to claim 1, Lenci shows in Fig. 1 (see Section II about the Device Fabrication details on the second page for all citations unless otherwise noted) a device comprising:  
a semiconductor material (see the AlGaN barrier layer and lower layers of semiconductors) with a first portion and a second portion (see the transistor portion and the diode portion in Fig. 1a/b); 
a transistor structure on the first portion, the transistor structure including 
a source region (see source for the HEMT), 
a drain region spaced from the source region (see drain for the HEMT spaced from the source), and 
a gate structure in contact with the first portion of the semiconductor material between the source region and the drain region (see gate structure with gate electrode and gate insulator contacting part of the AlGaN barrier layer between source/drain), the gate structure comprising a conductive material and a dielectric material (see the gate conductor electrode of TiN/Ti/Al/Ti/TiN and the gate insulator of SiN; alternately the office can designated the gate conductor electrode as being just the Ti/Al/Ti/TiN up top of the gate electrode stack of layers for depending claims that require a barrier layer), the dielectric material extending along sidewalls and a bottom of the conductive material (see the SiN along the sidewalls and bottom of the gate electrode conductor); 
and a diode structure (see the diode in Fig. 1(b)) on the second portion, 
the diode structure including (i) a body of the conductive material in contact with the second portion of the semiconductor material (see the Schottky contact part of the diode conductor anode touching the AlGaN barrier etc.) and (ii) the dielectric material (see the SiN which is extra of the SiN material for the gate dielectric, but which is over under parts of the anode of the diode), wherein the dielectric material is also extending along sidewalls of the body of the conductive material (see the SiN under the anode of the diode also extending along sidewalls of the body of the conductive material in the diode).

As to claim 2, Lenci shows the device wherein the dielectric material includes a high-k dielectric (note here SiN having a higher dielectric than SiO for a high-k material, although various references judge this relatively in different fashions here the office will adopt the SiO dielectric as the standard from which to judge as is commonly done in the art).

As to claim 3, Lenci shows a device wherein the dielectric material is part of a liner (see the SiN being part of a liner layer going down into the openings), and the liner further includes a diffusion barrier in addition to the high-k dielectric (note here that the first layer put down over the SiN for the conductor part of the gate is TiN, which here is found to be acting as a diffusion barrier for the Al and Ti thereabove in the alternate designation of parts noted in the discussion for claim 1 above).

As to claim 4, Lenci shows a device wherein a portion of the dielectric material extends between the gate structure and the body of the conductive material (note that there is a part of the gate dielectric between at least a part of the gate structure overall, and specifically the electrode part thereof if it was properly introduced, and the body of the conductive material over in the diode’s anode) and wherein the gate structure has a horizontal dimension of not more than 90 nm between the source region and the drain region (here the office designates 70 nm of the total horizontal dimension as a non-total horizontal dimension/length of the rather large gate structure that is much larger overall as Lg is 1.5 um just by itself without considering the wing/T parts of the gate electrode/conductor).  

As to claim 5, Lenci shows the device above wherein the horizontal dimension is not more than 70 nm (note 70 nm is designated above, which is not more than 70 nm).  

As to claim 6, Lenci shows the device wherein the semiconductor material and the gate structure are part of a high-electron mobility transistor (HEMT) (note that the AlGaN and semiconductor layers therebelow as well as the gate structure are part of a HEMT; see abstract).

As to claim 7, Lenci shows the device wherein the semiconductor material comprises a Group III-V semiconductor (note that they are using GaN in this semiconductor material in the channel and also in the barrier of AlGaN material that is a mixture of GaN+AlN in this context).  

As to claim 8, Lenci shows the device wherein the Group III-V semiconductor comprises gallium and nitrogen (note the GaN discussed above).

As to claim 9, Lenci shows the device wherein the semiconductor material includes a two-dimensional electron gas (see the 2DEG in Fig. 1a made between GaN/AlGaN).  


As to claim 16, Lenci shows a device comprising: 
semiconductor material on a substrate (see the AlGaN barrier layer and underlying layers of semiconductor on top of Si<111> substrate); 
a layer of isolation material (see SiN surface passivation layer) on the semiconductor material; 
a diode on a first region (see diode on the region in Fig. 1b), the diode including 
a conductive material in a diode recess defined in the isolation material (see diode’s anode made in a recess in the SiN surface passivation layer), the conductive material in direct contact with the semiconductor material (note the anode is directly contacting the AlGaN barrier and underlying semiconductor layers); and 
a liner on sidewalls of the diode recess between the conductive material and the isolation material (see the SiN that is lining the diode’s anode between the anode’s conductive material and the SiN of the surface passivation layer; note as will be discussed at the end of the claim this can be designated along with the TiN material at the bottom of the gate electrode as one whole piece as done for claims up above requiring a barrier material, to address claim 17 below); and 
a transistor structure on a second region (see the transistor in Fig. 1a’s region),
the transistor structure including a source and a drain in contact with the semiconductor material (see the source and drain in contact with the AlGaN and underlying semiconductor layers); and a gate structure in a gate recess defined in the isolation material between the source and the drain (see the gate electrode and gate insulator as the gate structure which is in a recess in the SiN surface passivation layer between the source and drain), the gate structure including a gate electrode of the conductive material and the liner along sides and a bottom of the gate electrode (note that the gate structure has the gate electrode made of the conductive material making up the anode of the diode and also has the same material used as the gate insulator to line the gate electrode as is used to line the inner parts of the anode for the diode).  Note also that the office can leave the lowermost layer of the main gate electrode structure, which is TiN material in the gate electrode stack of materials, out of the designation of the gate electrode and its conductor material such that it is available for use in other designations in depending claims below like claim 17 requiring a barrier layer, and instead the lower TiN layer is considered to be part of the liner as it is the first layer put down on the liner and is a barrier material.  

As to claim 17, Lenci shows the device wherein the liner comprises a high-k dielectric and a barrier material (note here under the alternate designation of parts discussed above the office designates the liner as being the SiN lining the main gate electrode along with the lowermost layer of the gate electrode together as the liner structure as a whole), the high-k dielectric having a first thickness between the gate electrode and sidewalls of the isolation material (note that here the SiN liner/gate insulator layer for the gate and the anode electrodes has a total thickness of 15 nm, and the TiN layer designated along with it as the overall liner layer structure has 20 nm total thickness, of this total 35 nm thickness the office will here designate all 35 nm for now) and having a second thickness between the conductive material of the diode and sidewalls of the isolation material (note that over near the diode these layers will together again have a total thickness of 35 nm total but here the office will designate only the first nanometer as a non-total second thickness), the second thickness being less than the first thickness (note 1 nm being less than 35 nm).

As to claim 18, Lenci shows the device wherein a thickness of the liner between a sidewall of the conductive material included in the diode and the isolation material (note that the thickness of the liner under the normal designation of parts is just 15 nm as discussed above for the SiN part of the liner as the main liner part, but here the office will designate only the first nanometer thereof as a non-total thickness for now, with this being measured over beside the diode’s anode between it and the surface passivation layer of SiN) is less than a thickness of the liner between a sidewall of the gate electrode and the isolation material (note that the thickness of that same layer of SiN that is the main liner part under the normal designation of parts is again 15 nm, of which the office designates the whole thickness for now, and note that the 1 nm is less than the 15 nm, note that the 15 nm is being measured between the main gate electrode part and the surface passivation SiN).  

As to claim 19, Lenci shows a device wherein the conductive material of the diode has a first lateral dimension greater than a threshold dimension value (note that the diode includes a lateral length Lg of 1.5 um as part of the anode conductor, of which the office only here designates 99 nm thereof as a non-total length) and the gate electrode has a second lateral dimension less than or equal to the threshold dimension value (note that the gate electrode likewise includes a lateral length of Lg and of which the office only designates 50 nm thereof as a non-total length).  

As to claim 20, Lenci shows a device the threshold dimension value is less than 100 nm (note 99 nm is designated as the threshold dimension as a non-total length above).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT S WITHERS/               Primary Examiner, Art Unit 2891